Exhibit 10.1

 

EXECUTION COPY

 

STOCK PURCHASE AGREEMENT

 

The Sands Regent

345 North Arlington Avenue

Reno, Nevada 89501

 

The undersigned (the “Investor”), hereby confirms its agreement with you as
follows:

 

1. This Stock Purchase Agreement (the “Agreement”) is made as of the date set
forth below among The Sands Regent, a Nevada corporation (the “Company”), and
the Investor.

 

2. The Company has authorized the sale and issuance of up to 500,000 shares (the
“Shares”) of common stock of the Company, $.10 par value per share (the “Common
Stock”), to a certain investor in a private placement (the “Offering”). In
consideration for the aforementioned Shares, the Investor will receive a Warrant
giving the Investor the right to purchase 100,000 shares of Common Stock of the
Company (the “Warrant”).

 

3. The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor 500,000 Shares at a
purchase price of $5.22 per Share, or an aggregate purchase price of $2,610,000,
pursuant to the Terms and Conditions for Purchase of Securities attached hereto
as Annex I and incorporated herein by this reference as if fully set forth
herein. Unless otherwise requested by the Investor in Exhibit A, certificates
representing the Shares purchased by the Investor will be registered in the
Investor’s name and address as set forth below.

 

4. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company, its Subsidiaries or its affiliates, (b) neither it, nor any group
of which it is a member or to which it is related, beneficially owns (including
the right to acquire or vote) any securities of the Company or its Subsidiaries
and (c) it has no direct or indirect affiliation or association with any
National Association of Securities Dealers, Inc. (“NASD”) member. Exceptions:

 

--------------------------------------------------------------------------------

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

Dated as of: March 25, 2004

--------------------------------------------------------------------------------

“INVESTOR”

By:  /s/    DAVID R. BELDING

--------------------------------------------------------------------------------

Print Name:  David R. Belding

Title:

--------------------------------------------------------------------------------

Address:  Gold Strike Hotel

                c/o Bruce Hampton

                P.O. Box 19278

                Jean, NV 89019

 

AGREED AND ACCEPTED:

The Sands Regent

By:  /s/    FERENC B. SZONY

--------------------------------------------------------------------------------

Title:  President and Chief Executive Officer

 

2



--------------------------------------------------------------------------------

ANNEX I

 

TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES

 

1. Agreement to Sell and Purchase the Securities; Subscription Date.

 

1.1 Purchase and Sale. At the Closing (as defined in Section 2), the Company
will sell to the Investor, and the Investor will purchase from the Company, upon
the terms and conditions hereinafter set forth, the number of Shares set forth
in paragraph 3 of the Stock Purchase Agreement to which these Terms and
Conditions for Purchase of Shares are attached as Annex I and at the purchase
price set forth in such paragraph.

 

1.2 Warrants. In consideration of the purchase of the Shares by the Investor,
upon the Closing the Company will issue a Warrant to the Investor, giving the
Investor the right to acquire one hundred thousand (100,000) shares of Common
Stock.

 

2. Delivery of the Shares at Closing. The completion of the purchase and sale of
the Shares (the “Closing”) and the issuance of the Warrant shall occur at a
place and time, no later than March 25, 2004 (the “Closing Date”), to be
specified by the Company, and of which the Investor will be notified in advance
by the Company. At the Closing, the Company shall deliver to the Investor (i)
one or more stock certificates representing the number of Shares set forth in
paragraph 3 of the Stock Purchase Agreement, each such certificate to be
registered in the name of the Investor and (ii) the Warrant in an amount
determined in accordance with Section 1.2 hereof. In exchange for the delivery
of the stock certificates representing such Shares and the Warrant, on or prior
to the Closing, the Investor shall deliver the purchase price for such Shares to
the Company by certified bank check or wire transfer of immediately available
funds pursuant to the Company’s written instructions.

 

The Company’s obligation to issue and sell the Shares to the Investor shall be
subject to the following conditions, any of which may be waived by the Company:
(a) prior receipt by the Company of an executed copy of the Stock Purchase
Agreement; and (b) the accuracy of the representations and warranties made by
the Investors and the fulfillment of those undertakings of the Investors to be
fulfilled prior to the Closing.

 

The Investor’s obligation to purchase the Shares shall be subject to the
following conditions, any one or more of which may be waived by the Investor:
(a) the Company’s agreement to issue and sell, and the Investors’ agreement to
purchase, on the Closing Date, 500,000 shares of Common Stock; (b) the
representations and warranties of the Company contained in Section 3 being true
and correct in all material respects on and as of such Closing with the same
effect as though such representations and warranties had been made on and as of
the date of such Closing; (c) the absence of any order, writ, injunction,
judgment or decree that questions the validity of the Agreement or the right of
the Company to enter into such Agreement or to consummate the transactions
contemplated hereby and thereby; and (d) the delivery to the Investor by the
Secretary or Assistant Secretary of the Company of a certificate stating that
the condition specified in part (a) and (b) of this paragraph has been
fulfilled. In the event the Closing does not occur on or before the Closing Date
on account of the Company’s failure to satisfy any of the conditions set forth
above (and such condition has not been waived by the Investor), the Company
shall return any and all funds paid hereunder to the Investor no later than one
business day following the Outside Date and the Investors shall have no further
obligations hereunder.

 

3. Representations, Warranties and Covenants of the Company. Except as otherwise
described in the Company’s Annual Report on Form 10-K for the year ended June
30, 2003 (and any

 

1



--------------------------------------------------------------------------------

amendments thereto filed prior to the date hereof), the Company’s Proxy
Statement for its 2003 Annual Meeting of Shareholders, or the Company’s
Quarterly Report on Form 10-Q for the quarters ended September 30, 2003 and
December 31, 2003 (and any amendments thereto filed prior to the date hereof) or
any of the Company’s Current Reports on Form 8-K filed since June 30, 2003
(collectively, the “SEC Reports”), the Company hereby represents and warrants
to, and covenants with, the Investor as of the date hereof and the Closing Date,
as follows:

 

3.1 Organization. Each of the Company and its Subsidiaries (as defined in Rule
405 under the Securities Act of 1933, as amended (the “Securities Act”)) is duly
incorporated and validly existing and in good standing under the laws of the
jurisdiction of its organization. Each of the Company and its Subsidiaries has
full power and authority to own, operate and occupy its properties and to
conduct its business as presently conducted and is registered or qualified to do
business and in good standing in each jurisdiction in which it owns or leases
property or transacts business and where the failure to be so qualified would
have a material adverse effect upon the Company and its subsidiaries taken as a
whole, or the business, financial condition, properties, operations or assets of
the Company and its Subsidiaries, taken as a whole, or the Company’s ability to
perform its obligations under the Agreements (“Material Adverse Effect”), and no
proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing, or seeking to revoke, limit or curtail, such power and authority or
qualification.

 

3.2 Due Authorization. The Company has all requisite power and authority to
execute, deliver and perform its obligations under the Agreement and the Warrant
Agreement, and the Agreement and the Warrant Agreement have been duly authorized
and validly executed and delivered by the Company and constitute legal, valid
and binding agreements of the Company enforceable against the Company in
accordance with their terms, except as rights to indemnity and contribution may
be limited by state or federal securities laws or the public policy underlying
such laws, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) or Nevada
Revised Statute 463.643 and Regulation 16 of the Regulations of the Nevada
Gaming Commission and State Gaming Control Board.

 

3.3 Non-Contravention. The execution and delivery of the Agreement and the
Warrant Agreement, the issuance and sale of the Shares to be sold by the Company
under the Agreement, the issuance of the Shares of Common Stock issuable upon
the exercise of the Warrant (the “Warrant Shares”), the fulfillment of the terms
of the Agreement and the consummation of the transactions contemplated thereby
will not (A) result in conflict with or constitute a violation of, or default
(with the passage of time or otherwise) under, (i) any bond, debenture, note or
other evidence of indebtedness, or any lease, contract, indenture, mortgage,
deed of trust, loan agreement, joint venture or other agreement or instrument to
which the Company or any of its Subsidiaries is a party or by which the Company
or any of its Subsidiaries or its properties are bound, where such conflict,
violation or default is reasonably expected to result in a Material Adverse
Effect, (ii) the Articles of Incorporation, by-laws or other organizational
documents of the Company or any of its Subsidiaries, as amended, or (iii) any
law, administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority binding upon the Company, its
Subsidiaries or its properties, where such conflict, violation or default is
likely to result in (A) a Material Adverse Effect or (B) result in the creation
or imposition of any lien, encumbrance, claim, security interest or restriction
whatsoever upon any of the material properties or assets of the Company or any
of its Subsidiaries or an acceleration of indebtedness pursuant to any
obligation, agreement or condition contained in any material bond, debenture,
note or any other evidence of indebtedness or any material indenture, mortgage,
deed of trust or any other agreement or instrument to which the Company or any
of its Subsidiaries is a party or by which it is bound or to which any of the
property or assets of the Company or any of its Subsidiaries is subject. No
consent, approval,

 

2



--------------------------------------------------------------------------------

authorization or other order of, or registration, qualification or filing with,
any regulatory body, administrative agency, or other governmental body in the
United States is required for the execution and delivery of the Agreements by
the Company and the valid issuance or sale of the Shares by the Company pursuant
to the Agreements, other than such as have been made or obtained, and except for
any filings required to be made under federal or state securities laws.

 

3.4 Capitalization. The outstanding capital stock of the Company as of February
13, 2004 is as described in the Company’s Quarterly Report on Form 10-Q for the
quarter ended December 31, 2003. The Company has not issued any capital stock
since February 13, 2004 other than pursuant to the exercise of outstanding
warrants or employee stock options under the stock option plans disclosed in the
SEC Reports. The Shares to be sold pursuant to the Agreement have been duly
authorized, and when issued and paid for in accordance with the terms of the
Agreement, will be duly and validly issued, fully paid and nonassessable. The
outstanding shares of capital stock of the Company have been duly and validly
issued and are fully paid and nonassessable, have been issued in compliance with
the registration requirements of federal and state securities laws, and were not
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities. No preemptive right, co-sale right, registration right,
right of first refusal or other similar right exists with respect to the
issuance and sale of the Shares, except as provided in the Agreements. There are
no shareholders agreements, voting agreements or other similar agreements with
respect to the Common Stock to which the Company is a party. The Company owns
the entire equity interest in its Subsidiaries, free and clear of any pledge,
lien, security interest, encumbrance, claim or equitable interest.

 

3.5 Reservation of Shares. The Company will at all times have authorized, and
reserved for the purpose of issuance, a sufficient number of shares of Common
Stock to provide for the full exercise of the Warrant and the issuance of the
Warrant Shares in connection therewith (based upon the warrant purchase price
(as defined in the Warrant) of the Warrant in effect from time to time). Prior
to the expiration thereof, the Company will not reduce the number of shares of
Common Stock reserved for issuance upon exercise of the Warrant without the
consent of the Investor. If at any time the number of shares of Common Stock
authorized and reserved for issuance is below the number of Warrant Shares
issuable upon exercise of the Warrant (based on the warrant purchase price of
the Warrant then in effect), the Company will promptly take all corporate action
necessary to authorize and reserve a sufficient number of shares, including,
without limitation, calling a special meeting of shareholders to authorize
additional shares to meet the Company’s obligations under this Section, in the
case of an insufficient number of authorized shares, and using its reasonable
best efforts to obtain shareholder approval of an increase in such authorized
number of shares.

 

3.6 Legal Proceedings. There is no material legal or governmental proceeding
pending, or to the knowledge of the Company, threatened, to which the Company or
any of its Subsidiaries is a party or of which the business or property of the
Company or any of its Subsidiaries is subject that is required to be disclosed
and that is not so disclosed in the SEC Reports. The Company is not a party to
the provisions of any injunction, judgment, decree or order of any court,
regulatory body, administrative agency or other government body which is
material to the business or operation of the Company and its Subsidiaries, taken
as a whole.

 

3.7 No Violations. The Company nor any of its Subsidiaries is in violation of
its Articles of Incorporation, bylaws or other organizational documents, as
amended, or in violation of any law, administrative regulation, ordinance or
order of any court or governmental agency, arbitration panel or authority
applicable to the Company or any of its Subsidiaries, which violation,
individually or in the aggregate, is reasonably likely to have a Material
Adverse Effect, and the Company or any of its Subsidiaries is not in default
(and there exists no condition which, with the passage of time or otherwise,
would constitute a default) in the performance of any bond, debenture, note or
any other evidence of

 

3



--------------------------------------------------------------------------------

indebtedness or any indenture, mortgage, deed of trust or any other material
agreement or instrument to which the Company or any of its Subsidiaries is a
party or by which the Company or any of its Subsidiaries is bound or by which
the property of the Company is bound, which default is reasonably likely to have
a Material Adverse Effect.

 

3.8 Governmental Permits, Etc. The Company and its Subsidiaries has all
necessary franchises, licenses, certificates and other authorizations from any
foreign, federal, state or local government or governmental agency, department
or body (including any applicable gaming agency, department or body) that are
currently necessary for the operation of the business of the Company and its
Subsidiaries as currently conducted, except where the failure to currently
possess such franchises, licenses, certificates and other authorizations is not
reasonably be expected to have a Material Adverse Effect.

 

3.9 Financial Statements. The financial statements of the Company and the
related notes contained in the SEC Reports present fairly and accurately in all
material respects, in accordance with generally accepted accounting principles,
the financial position of the Company and its Subsidiaries as of the dates
indicated, and the results of its operations, cash flows and the changes in
shareholders’ equity for the periods therein specified, subject, in the case of
unaudited financial statements for interim periods, to normal year-end audit
adjustments. Such financial statements (including the related notes) have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis throughout the periods therein specified, except that
unaudited financial statements may not contain all footnotes required by
generally accepted accounting principles.

 

3.10 No Material Adverse Change. Except as disclosed in the SEC Reports since
September 30, 2003, there has not been (i) a change that has had or is
reasonably likely to have a Material Adverse Effect, (ii) any obligation, direct
or contingent, that is material to the Company or any of its Subsidiaries
considered as one enterprise, incurred by the Company or any of its
Subsidiaries, except obligations incurred in the ordinary course of business,
(iii) any dividend or distribution of any kind declared, paid or made on the
capital stock of the Company or any of its Subsidiaries, or (iv) any loss or
damage (whether or not insured) to the physical property of the Company or any
of its Subsidiaries which has been sustained which has a Material Adverse
Effect.

 

3.11 Nasdaq Compliance. The Company’s Common Stock is registered pursuant to
Section 12(g) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and is listed on the Nasdaq SmallCap Market (the “Nasdaq SmallCap
Market”), and the Company has taken no action designed to, or which to its
knowledge is likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act or delisting the Common Stock from the
Nasdaq SmallCap Market. The issuance of the Shares and the Warrant Shares does
not require shareholder approval, including, without limitation, pursuant to the
Nasdaq Marketplace Rule 4350(i).

 

3.12 Reporting Status. The Company has timely made all filings required under
the Exchange Act during the 12 months preceding the date of this Agreement, and
all of those documents complied in all material respects with the SEC’s
requirements as of their respective filing dates, and the information contained
therein as of the respective dates thereof did not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein in light of the
circumstances under which they were made not misleading. The Company is
currently eligible to register the resale of Common Stock in a secondary
offering on a registration statement on Form S-3 under the Securities Act.

 

3.13 Contracts. Except for matters which are not reasonably likely to have a
Material Adverse Effect and those contracts that are substantially or fully
performed or expired by their terms, the

 

4



--------------------------------------------------------------------------------

contracts listed as exhibits to the SEC Reports that are material to the Company
and all amendments thereto, are in full force and effect on the date hereof, and
none of the Company, its Subsidiaries nor, to the Company’s knowledge, any other
party to such contracts is in breach of or default under any of such contracts.

 

3.14 Listing. The Company will use its best efforts to maintain the listing and
trading of its Common Stock (including the Common Shares and the Warrant Shares)
on the Nasdaq SmallCap Market and will comply with all requirements of the NASD
and the Nasdaq SmallCap Market.

 

4. Representations, Warranties and Covenants of the Investor.

 

4.1 Investor Knowledge and Status. The Investor represents and warrants to, and
covenants with, the Company that: (i) the Investor is an “accredited investor”
as defined in Regulation D under the Securities Act, is knowledgeable,
sophisticated and experienced in making, and is qualified to make decisions with
respect to, investments in securities presenting an investment decision like
that involved in the purchase of the Shares, and has requested, received,
reviewed and considered all information it deemed relevant in making an informed
decision to purchase the Shares; (ii) the Investor understands that the Shares
are “restricted securities” and have not been registered under the Securities
Act and is acquiring the number of Shares set forth in paragraph 3 of the Stock
Purchase Agreement in the ordinary course of its business and for its own
account for investment only, has no present intention of distributing any of
such Shares and has no arrangement or understanding with any other persons
regarding the distribution of such Shares (this representation and warranty not
limiting the Investor’s right to sell Shares pursuant to the Registration
Statement or otherwise, or other than with respect to any claim arising out of a
breach of this representation and warranty, the Investor’s right to
indemnification under Section 6.3); (iii) the Investor will not, directly or
indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) any of the
Shares or the Warrant Shares except in compliance with the Securities Act,
applicable state securities laws and the respective rules and regulations
promulgated thereunder; (iv) the Investor has answered all questions in
paragraph 3 of the Stock Purchase Agreement and the Investor Questionnaire
attached hereto as Exhibit B for use in preparation of the Registration
Statement and the answers thereto are true and correct as of the date hereof and
will be true and correct as of the Closing Date; (v) the Investor will notify
the Company promptly of any change in any of such information until such time as
the Investor has sold all of its Shares or until the Company is no longer
required to keep the Registration Statement effective; and (vi) the Investor
has, in connection with its decision to purchase the number of Shares set forth
in paragraph 3 of the Stock Purchase Agreement, relied only upon the
representations and warranties of the Company contained herein. Investor
understands that the issuance of the Shares, the Warrants and, upon exercise,
the Warrant Shares to the Investor have not been registered under the Securities
Act, or registered or qualified under any state securities law in reliance on
specific exemptions therefrom, which exemptions may depend upon, among other
things, the bona fide nature of the Investor’s investment intent as expressed
herein and the information provided in the Investor Questionnaire. No person is
authorized to provide any representation which is inconsistent or in addition to
those in the SEC Reports. The Investor acknowledges that it has not received or
relied on any such representations.

 

4.2 Registration Required. The Investor hereby covenants with the Company not to
make any sale of the Shares or the Warrant Shares without complying with the
provisions of this Agreement, including Section 6.2 hereof, and without
effectively causing the prospectus delivery requirement under the Securities Act
to be satisfied (unless the Investor is selling such Shares or Warrant Shares in
a transaction not subject to the prospectus delivery requirement), and the
Investor acknowledges that the certificates evidencing the Shares and/or Warrant
Shares will be imprinted with a legend that prohibits their transfer except in
accordance therewith. The Investor acknowledges that as set forth in, and
subject to the provisions of, Section 6.2, there may occasionally be times when
the Company, based

 

5



--------------------------------------------------------------------------------

on the advice of its counsel, determines that it must suspend the use of the
Prospectus forming a part of the Registration Statement until such time as an
amendment to the Registration Statement has been filed by the Company and
declared effective by the SEC or until the Company has amended or supplemented
such Prospectus.

 

4.3 Power and Authority. The Investor further represents and warrants to, and
covenants with, the Company that (i) the Investor has full right, power,
authority and capacity to enter into this Agreement and to consummate the
transactions contemplated hereby and has taken all necessary action to authorize
the execution, delivery and performance of this Agreement, and (ii) this
Agreement constitutes a valid and binding obligation of the Investor enforceable
against the Investor in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and except as the indemnification agreements of the Investors
herein may be legally unenforceable.

 

4.4 No Investment, Tax or Legal Advice. The Investor understands that nothing in
the SEC Reports, this Agreement, or any other materials presented to the
Investor in connection with the purchase and sale of the Shares constitutes
legal, tax or investment advice. The Investor has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of Shares.

 

4.5 Confidential Information. The Investor covenants that from the date hereof
it will maintain in confidence all material non-public information regarding the
Company received by the Investor from the Company, including the receipt and
content of any Suspension Notice (as defined in Section 6.2(c)) until such
information (a) becomes generally publicly available other than through a
violation of this provision by the Investor or its agents or (b) is required to
be disclosed in legal proceedings (such as by deposition, interrogatory, request
for documents, subpoena, civil investigation demand, filing with any
governmental authority or similar process); provided, however, that before
making any disclosure in reliance on this Section 4.7, the Investor will give
the Company at least 15 days prior written notice (or such shorter period as
required by law) specifying the circumstances giving rise thereto and will
furnish only that portion of the non-public information which is legally
required and will exercise its best efforts to obtain reliable assurance that
confidential treatment will be accorded any non-public information so furnished.

 

4.6 Additional Acknowledgement. The Investor acknowledges that it has
independently evaluated the merits of the transactions contemplated by this
Agreement, that it has independently determined to enter into the transactions
contemplated hereby, that it is not relying on any advice from or evaluation by
any other Investor, and that it is not acting in concert with any other Investor
in making its purchase of the Shares hereunder. The Investor has not taken any
actions that would deem such Investor to be a member of a “group” for purposes
of Section 13(d) of the Exchange Act.

 

6



--------------------------------------------------------------------------------

5. Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement, all covenants, agreements,
representations and warranties made by the Company and the Investor herein shall
survive the execution of this Agreement, the delivery to the Investor of the
Shares being purchased and the payment therefor.

 

6. Registration of the Shares; Compliance with the Securities Act.

 

6.1 Registration Procedures and Expenses. The Company shall:

 

(a) subject to receipt of necessary information from the Investor, use
commercially reasonable efforts to prepare and file with the SEC, within ten
(10) business days after the Closing Date, a registration statement on Form S-3
(the “Registration Statement”) to enable the resale of the Shares, the Warrant
Shares and the shares of Common Stock that may be issued upon conversion of that
certain Secured Convertible Note, by and among the Company, Last Chance, Inc., a
Nevada corporation, and the Investor, from time to time through the automated
quotation system of the Nasdaq SmallCap Market or in privately-negotiated
transactions;

 

(b) use its best efforts, subject to receipt of necessary information from the
Investors, to cause the Registration Statement to become effective as soon as
practicable, but in no event later than sixty (60) days after the Registration
Statement is filed by the Company. If the Registration Statement has not been
declared effective by the SEC on or before the date that is 15 business days
after the Closing Date (the “Required Effective Date”), the Company shall, on
the following day and for a period of 59 days thereafter, make a payment to the
Investor as compensation for such delay (the “Late Registration Payments”) equal
to $500 per day. If the Registration Statement has not been declared effective
by the SEC on or before the date that is 75 days after the Closing Date, the
Company shall, on the 76th day and thereafter, until the Registration Statement
is declared effective by the SEC, make a payment to the Investor as compensation
for such delay (the “Additional Late Registration Payments”) equal to $1,000 per
day. The Late Registration Payments and the Additional Late Registration
Payments will be paid to the Investor by wire transfer or check within five (5)
business days after each calendar month during which any such payments become
due and payable to the Investor;

 

(c) use its best efforts to prepare and file with the SEC such amendments and
supplements to the Registration Statement and the Prospectus used in connection
therewith as may be necessary to keep the Registration Statement current and
effective for a period not exceeding, with respect to each Investor’s Shares
purchased hereunder, the earlier of (i) the second anniversary of the Closing
Date, (ii) the date on which the Investor may sell all Shares then held by the
Investor without restriction by the volume limitations of Rule 144(e) of the
Securities Act or (iii) such time as all Shares purchased by such Investor in
this Offering have been sold pursuant to a registration statement, and to notify
each Investor promptly upon the Registration Statement and each post-effective
amendment thereto, being declared effective by the SEC;

 

(d) furnish to the Investor with respect to the Shares registered under the
Registration Statement such number of copies of the Registration Statement,
Prospectuses (including supplemental prospectuses) and preliminary versions of
the Prospectus filed with the Securities Exchange Commission (“Preliminary
Prospectuses”) in conformity with the requirements of the Securities Act and
such other documents as the Investor may reasonably request, in order to
facilitate the public sale or other disposition of all or any of the Shares by
the Investor; provided, however, that unless waived by the Company in writing,
the obligation of the Company to deliver copies of Prospectuses or Preliminary
Prospectuses to the Investor shall be subject to the receipt by the Company of
reasonable assurances from the Investor that the Investor will comply with the
applicable provisions of the Securities Act and of such other securities or blue
sky laws as may be applicable in connection with any use of such Prospectuses or
Preliminary Prospectuses;

 

7



--------------------------------------------------------------------------------

(e) file documents required of the Company for normal blue sky clearance in
states specified in writing by the Investor; provided, however, that the Company
shall not be required to qualify to do business or consent to service of process
in any jurisdiction in which it is not now so qualified or has not so consented;

 

(f) bear all expenses (other than underwriting discounts and commissions, if
any) in connection with the procedures in paragraph (a) through (e) of this
Section 6.1 and the registration of the Shares pursuant to the Registration
Statement; and

 

(g) advise the Investors, promptly after it shall receive notice or obtain
knowledge of the issuance of any stop order by the SEC delaying or suspending
the effectiveness of the Registration Statement or of the initiation of any
proceeding for that purpose; and it will promptly use its commercially
reasonable efforts to prevent the issuance of any stop order or to obtain its
withdrawal at the earliest possible moment if such stop order should be issued.

 

(h) With a view to making available to the Investor the benefits of Rule 144 (or
its successor rule) and any other rule or regulation of the SEC that may at any
time permit the Investor to sell Shares to the public without registration, the
Company covenants and agrees to use its commercially reasonable efforts to: (i)
make and keep public information available, as those terms are understood and
defined in Rule 144, until the earlier of (A) such date as all of the Investor’s
Shares and the Warrant Shares may be resold pursuant to Rule 144(k) or any other
rule of similar effect or (B) such date as all of the Investor’s Shares and/or
the Warrant Shares shall have been resold; (ii) file with the SEC in a timely
manner all reports and other documents required of the Company under the
Securities Act and under the Exchange Act; and (iii) furnish to the Investor
upon written request, as long as the Investor owns any Shares, (A) a written
statement by the Company that it has complied with the reporting requirements of
the Securities Act and the Exchange Act, (B) a copy of the Company’s most recent
Annual Report on Form 10-K or Quarterly Report on Form 10-Q, and (C) such other
information as may be reasonably requested in order to avail the Investor of any
rule or regulation of the SEC that permits the selling of any such Shares
without registration.

 

It shall be a condition precedent to the obligations of the Company to take any
action pursuant to this Section 6.1 that the Investor shall furnish to the
Company such information regarding itself, the Shares and/or the Warrant Shares
to be sold by Investor, and the intended method of disposition of such
securities as shall be required to effect the registration of the Shares and/or
the Warrant Shares.

 

The Company understands that the Investor disclaims being an underwriter, but
the Investor being deemed an underwriter by the SEC shall not relieve the
Company of any obligations it has hereunder.

 

6.2 Transfer of Shares After Registration; Suspension.

 

(a) The Investor agrees that it will not effect any Disposition of the Shares,
the Warrant Shares or its right to purchase the Warrant Shares that would
constitute a sale within the meaning of the Securities Act other than
transactions exempt from the registration requirements of the Securities Act,
except as contemplated in the Registration Statement referred to in Section 6.1
and as described below, and that it will promptly notify the Company of any
material changes in the information set forth in the Registration Statement
regarding the Investor or its plan of distribution.

 

8



--------------------------------------------------------------------------------

(b) Except in the event that paragraph (c) below applies, the Company shall: (i)
if deemed necessary by the Company, prepare and file from time to time with the
SEC a post-effective amendment to the Registration Statement or a supplement to
the related Prospectus or a supplement or amendment to any document incorporated
therein by reference or file any other required document so that such
Registration Statement will not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and so that, as thereafter delivered
to purchasers of the Shares being sold thereunder, such Prospectus will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; (ii)
provide the Investor copies of any documents filed pursuant to Section
6.2(b)(i); and (iii) upon request, inform each Investor who so requests that the
Company has complied with its obligations in Section 6.2(b)(i) (or that, if the
Company has filed a post-effective amendment to the Registration Statement which
has not yet been declared effective, the Company will notify the Investor to
that effect, will use its best efforts to secure the effectiveness of such
post-effective amendment as promptly as possible and will promptly notify the
Investor pursuant to Section 6.2(b)(i) hereof when the amendment has become
effective).

 

(c) Subject to paragraph (d) below, in the event: (i) of any request by the SEC
or any other federal or state governmental authority during the period of
effectiveness of the Registration Statement for amendments or supplements to the
Registration Statement or related Prospectus or for additional information; (ii)
of the issuance by the SEC or any other federal or state governmental authority
of any stop order suspending the effectiveness of the Registration Statement or
the initiation of any proceedings for that purpose; (iii) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Shares and/or the Warrant Shares
for sale in any jurisdiction or the initiation of any proceeding for such
purpose; or (iv) of any event or circumstance which necessitates the making of
any changes in the Registration Statement or Prospectus, or any document
incorporated or deemed to be incorporated therein by reference, so that, in the
case of the Registration Statement, it will not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading, and that in the case
of the Prospectus, it will not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; then the Company shall promptly deliver a certificate
in writing to the Investor (the “Suspension Notice”) to the effect of the
foregoing and, upon receipt of such Suspension Notice, the Investor will refrain
from selling any Shares pursuant to the Registration Statement (a “Suspension”)
until the Investors are advised in writing by the Company that the current
Prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in any such Prospectus. In the event of any Suspension, the Company will use its
reasonable best efforts to cause the use of the Prospectus so suspended to be
resumed as soon as reasonably practicable after delivery of a Suspension Notice
to the Investors. In addition to and without limiting any other remedies
(including, without limitation, at law or at equity) available to the Investor,
the Investor shall be entitled to specific performance in the event that the
Company fails to comply with the provisions of this Section 6.2(c).

 

(d) Notwithstanding the foregoing paragraphs of this Section 6.2, the Company
shall use its best efforts to ensure that the Investor shall not be prohibited
from selling Shares and/or the Warrant Shares under the Registration Statement
as a result of Suspensions on more than two occasions of not more than 30 days
in any twelve month period, and any such Suspension must be separated by a
period of at least 30 days from a prior Suspension.

 

9



--------------------------------------------------------------------------------

(e) If a Suspension is not then in effect, the Investor may sell Shares and/or
the Warrant Shares under the Registration Statement, provided that it arranges
for delivery of a current Prospectus to the transferee of such Shares and/or the
Warrant Shares. Upon receipt of a request therefor, the Company will provide an
adequate number of current Prospectuses to the Investor and to any other parties
requiring such Prospectuses.

 

(f) In the event of a sale of Shares and/or the Warrant Shares by the Investor,
unless such requirement is waived by the Company in writing, the Investor must
also deliver to the Company’s transfer agent, with a copy to the Company, a
Certificate of Subsequent Sale substantially in the form attached hereto as
Exhibit C, so that the shares may be properly transferred.

 

In the event of any sale of the Shares and/or the Warrant Shares in accordance
with this Agreement, the restrictive legend shall be removed and the Company
shall issue a certificate without such legend to the purchaser of any such
Shares and/or the Warrant Shares, if (a) the sale of such Shares and/or the
Warrant Shares is registered under the Registration Statement (including
registration pursuant to Rule 415 under the Securities Act); (b) the holder has
provided the Company with an opinion of counsel, in form, substance and scope
customary for opinions of counsel in comparable transactions, to the effect that
a public sale or transfer of such Shares may be made without registration under
the Securities Act; or (c) such Shares are sold in compliance with Rule 144
under the Securities Act.

 

6.3 Indemnification. For the purpose of this Section 6.3:

 

(a) the term “Registration Statement” shall include any final Prospectus,
exhibit, supplement or amendment included in or relating to, and any document
incorporated by reference in, the Registration Statement (or deemed to be a part
thereof) referred to in Section 6.1; and

 

(b) the term “untrue statement” shall include any untrue statement or alleged
untrue statement, or any omission or alleged omission to state in the
Registration Statement a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

(c) (i) The Company agrees to indemnify and hold harmless Investor from and
against any losses, claims, damages or liabilities to which Investor may become
subject (under the Securities Act or otherwise) insofar as such losses, claims,
damages or liabilities (or actions or proceedings in respect thereof) arise out
of, or are based upon (i) any untrue statement of a material fact contained in
the Registration Statement, (ii) any inaccuracy in the representations and
warranties of the Company contained in the Agreement or the failure of the
Company to perform its obligations hereunder or (iii) any failure by the Company
to fulfill any undertaking included in the Registration Statement, and the
Company will reimburse Investor for any reasonable legal expense or other actual
accountable out of pocket expenses reasonably incurred in investigating,
defending or preparing to defend any such action, proceeding or claim; provided,
however, that the Company shall not be liable in any such case to the extent
that such loss, claim, damage or liability arises out of, or is based upon, an
untrue statement made in such Registration Statement in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
Investor specifically for use in preparation of the Registration Statement, or
any inaccuracy in representations made by Investor in the Investor Questionnaire
or the failure of Investor to comply with its covenants and agreements contained
in Sections 4.1, 4.2 or 6.2 hereof or any statement or omission in any
Prospectus that is corrected in any subsequent Prospectus that was delivered to
Investor prior to the pertinent sale or sales by Investor.

 

(ii) The Investor agrees to indemnify and hold harmless the Company (and each
person, if any, who controls the Company within the meaning of Section 15 of the

 

10



--------------------------------------------------------------------------------

Securities Act, each officer of the Company who signs the Registration Statement
and each director of the Company) from and against any losses, claims, damages
or liabilities to which the Company (or any such officer, director or
controlling person) may become subject (under the Securities Act or otherwise),
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon, (i) any failure
to comply with the covenants and agreements contained in Section 4.1, 4.2 or 6.2
hereof, or (ii) any untrue statement of a material fact contained in the
Registration Statement if such untrue statement was made in reliance upon and in
conformity with written information furnished by or on behalf of the Investor
specifically for use in preparation of the Registration Statement, and the
Investor will reimburse the Company (or such officer, director or controlling
person), as the case may be, for any reasonable legal expense or other actual
accountable out-of-pocket expenses reasonably incurred in investigating,
defending or preparing to defend any such action, proceeding or claim. The
obligation to indemnify shall be limited to the net amount of the proceeds
received by the Investor from the sale of the Shares pursuant to the
Registration Statement.

 

(iii) Promptly after receipt by any indemnified person of a notice of a claim or
the beginning of any action in respect of which indemnity is to be sought
against an indemnifying person pursuant to this Section 6.3, such indemnified
person shall notify the indemnifying person in writing of such claim or of the
commencement of such action, but the omission to so notify the indemnifying
party will not relieve it from any liability which it may have to any
indemnified party under this Section 6.3 (except to the extent that such
omission materially and adversely affects the indemnifying party’s ability to
defend such action) or from any liability otherwise than under this Section 6.3.
Subject to the provisions hereinafter stated, in case any such action shall be
brought against an indemnified person, the indemnifying person shall be entitled
to participate therein, and, to the extent that it shall elect by written notice
delivered to the indemnified party promptly after receiving the aforesaid notice
from such indemnified party, shall be entitled to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified person. After notice
from the indemnifying person to such indemnified person of its election to
assume the defense thereof (unless it has failed to assume the defense thereof
and appoint counsel reasonably satisfactory to the indemnified party), such
indemnifying person shall not be liable to such indemnified person for any legal
expenses subsequently incurred by such indemnified person in connection with the
defense thereof; provided, however, that if there exists or shall exist a
conflict of interest that would make it inappropriate, in the reasonable opinion
of counsel to the indemnified person, for the same counsel to represent both the
indemnified person and such indemnifying person or any affiliate or associate
thereof, the indemnified person shall be entitled to retain its own counsel at
the expense of such indemnifying person; provided, however, that no indemnifying
person shall be responsible for the fees and expenses of more than one separate
counsel (together with appropriate local counsel) for all indemnified parties.
In no event shall any indemnifying person be liable in respect of any amounts
paid in settlement of any action unless the indemnifying person shall have
approved the terms of such settlement; provided that such consent shall not be
unreasonably withheld. No indemnifying person shall, without the prior written
consent of the indemnified person, effect any settlement of any pending or
threatened proceeding in respect of which any indemnified person is or could
reasonably have been a party and indemnification could have been sought
hereunder by such indemnified person, unless such settlement includes an
unconditional release of such indemnified person from all liability on claims
that are the subject matter of such proceeding.

 

(iv) If the indemnification provided for in this Section 6.3 is unavailable to
or insufficient to hold harmless an indemnified party under subsection (d)(i) or
(d)(ii) above in respect of any losses, claims, damages or liabilities (or
actions or proceedings in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative fault of the Company on the one hand and the Investor on the other in
connection with the statements or omissions or other matters which resulted in

 

11



--------------------------------------------------------------------------------

such losses, claims, damages or liabilities (or actions in respect thereof), as
well as any other relevant equitable considerations. The relative fault shall be
determined by reference to, among other things, in the case of an untrue
statement, whether the untrue statement relates to information supplied by the
Company on the one hand or the Investor on the other and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement. The Company and the Investor agree that it would not be
just and equitable if contribution pursuant to this subsection (d) were
determined by pro rata allocation (even if the Investors were treated as one
entity for such purpose) or by any other method of allocation which does not
take into account the equitable considerations referred to above in this
subsection (d). The amount paid or payable by an indemnified party as a result
of the losses, claims, damages or liabilities (or actions in respect thereof)
referred to above in this subsection (d) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this subsection (d), the Investor shall not be required to
contribute any amount in excess of the amount by which the gross amount received
by the Investor from the sale of the Shares to which such loss relates exceeds
the amount of any damages which the Investor has otherwise been required to pay
by reason of such untrue statement, except in the case of fraudulent or willful
misconduct. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The
Investors’ obligations in this subsection to contribute are several in
proportion to their sales of Shares to which such loss relates and not joint.

 

The parties to this Agreement hereby acknowledge that they are sophisticated
business persons who were represented by counsel during the negotiations
regarding the provisions hereof including, without limitation, the provisions of
this Section 6.3, and are fully informed regarding said provisions. They further
acknowledge that the provisions of this Section 6.3 fairly allocate the risks in
light of the ability of the parties to investigate the Company and its business
in order to assure that adequate disclosure is made in the Registration
Statement as required by the Securities Act and the Exchange Act.

 

6.4 Termination of Conditions and Obligations. The conditions precedent imposed
by Section 4 or this Section 6 upon the transferability of the Shares shall
cease and terminate as to any particular number of the Shares and/or the Warrant
Shares when such Shares and/or the Warrant Shares shall have been effectively
registered under the Securities Act and sold or otherwise disposed of in
accordance with the intended method of disposition set forth in the Registration
Statement covering such Shares and/or the Warrant Shares or at such time as an
opinion of counsel satisfactory to the Company shall have been rendered to the
effect that such conditions are not necessary in order to comply with the
Securities Act.

 

6.5 Information Available. So long as the Registration Statement is effective
covering the resale of Shares and the Warrant Shares owned by the Investor, the
Company will furnish (or, to the extent such information is available
electronically through the Company’s filings with the SEC, the Company will make
available) to the Investor:

 

(a) as soon as practicable after it is available, one copy of (i) its Annual
Report to Shareholders (which Annual Report shall contain financial statements
audited in accordance with generally accepted accounting principles by a
national firm of certified public accountants) and (ii) if not included in
substance in the Annual Report to Shareholders, its Annual Report on Form 10-K
(the foregoing, in each case, excluding exhibits);

 

12



--------------------------------------------------------------------------------

(b) upon the reasonable request of the Investor, all exhibits excluded by the
parenthetical to subparagraph (a)(ii) of this Section 6.5 as filed with the SEC
and all other information that is made available to shareholders; and

 

(c) upon the reasonable request of the Investor, an adequate number of copies of
the Prospectuses to supply to any other party requiring such Prospectuses; and
the Company, upon the reasonable request of the Investor, will meet with the
Investor or a representative thereof at the Company’s headquarters during the
Company’s normal business hours to discuss all information relevant for
disclosure in the Registration Statement covering the Shares and the Warrant
Shares and will otherwise reasonably cooperate with the Investor conducting an
investigation for the purpose of reducing or eliminating the Investor’s exposure
to liability under the Securities Act, including the reasonable production of
information at the Company’s headquarters; provided, that the Company shall not
be required to disclose any confidential information to or meet at its
headquarters with the Investor until and unless the Investor shall have entered
into a confidentiality agreement in form and substance reasonably satisfactory
to the Company with the Company with respect thereto.

 

6.6 Public Statements. The Company agrees to disclose on a Current Report on
Form 8-K the existence of the Offering and the material terms, thereof,
including pricing, within five (5) business day after the Closing. Such Current
Report on Form 8-K shall include a form of this Agreement as an exhibit thereto.
The Company will not issue any public statement, press release or any other
public disclosure listing Investor as one of the purchasers of the Shares or the
Warrant Shares without Investor’s prior written consent, except as may be
required by applicable law or rules of any exchange on which the Company’s
securities are listed.

 

6.7 Limits on Share Repurchases. In the event that the Company elects to
repurchase any outstanding shares of Common Stock, the Company shall offer to
repurchase a portion of the Investor’s Shares at the then prevailing market
price in an amount equal to Investor’s pro rata share of the aggregate shares
being repurchased by the Company to ensure that Investor shall have the
opportunity to maintain an ownership interest in the Company at less than 10% of
the outstanding shares of Common Stock. The Company’s obligation under this
Section 6.7 shall immediately terminate in the event that Investor acquires any
additional shares of Common Stock (including, without limitation, Warrant Shares
and shares upon conversion of outstanding indebtedness owed to Investor) and, as
a result of any such acquisition, Investor owns 10% or more of the outstanding
shares of Common Stock.

 

13



--------------------------------------------------------------------------------

7. Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed (A) if within domestic United States, by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (B) if delivered from
outside the United States, by International Federal Express (or comparable
service) or facsimile, and shall be deemed given (i) if delivered by first-class
registered or certified mail domestic, three business days after so mailed, (ii)
if delivered by nationally recognized overnight carrier, one (1) business day
after so mailed, (iii) if delivered by International Federal Express (or
comparable service), two (2) business days after so mailed, (iv) if delivered by
facsimile, upon electric confirmation of receipt and shall be delivered as
addressed as follows, or at such other address or addresses as may have been
furnished in writing by a party to another party pursuant to this paragraph:

 

(a) if to the Company, to:

 

The Sands Regent

345 North Arlington Avenue

Reno, Nevada 89501

Attention: Rob Medeiros

Telephone: (775) 348-2200

Telecopy: (775) 348-6241

 

with a copy mailed to:

 

Patrick T. Seaver, Esq.

Latham & Watkins LLP

650 Town Center Drive, 20th Floor

Costa Mesa, California 92626

Telephone: (714) 540-1235

Telecopy: (714) 755-8290

 

(b) if to the Investor, at its address on the signature page to the Stock
Purchase Agreement, with a copy mailed to: Timothy J. Henderson, Henderson &
Morgan, LLC, 164-B Hubbard Way, Reno, Nevada 89502, telephone number (775)
825-7000, facsimile number (775) 825-7738.

 

8. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.

 

9. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

 

10. Severability. If any provision contained in this Agreement is determined to
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

 

11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Nevada, without giving effect
to the principles of conflicts of law.

 

12. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.

 

14



--------------------------------------------------------------------------------

EXHIBIT A

 

The Sands Regent

 

STOCK CERTIFICATE QUESTIONNAIRE

 

Pursuant to Section 4 of the Agreement, please provide us with the following
information:

 

1.    The exact name in which your Shares are to be registered (this is the name
that will appear on your stock certificate(s)). You may use a nominee name if
appropriate:  

--------------------------------------------------------------------------------

2.    The relationship between the Investor and the registered holder listed in
response to item 1 above:  

--------------------------------------------------------------------------------

3.    The mailing address of the registered holder listed in response to item 1
above:  

--------------------------------------------------------------------------------

4.    The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:  

--------------------------------------------------------------------------------

 

1



--------------------------------------------------------------------------------

EXHIBIT B

 

The Sands Regent

 

INVESTOR QUESTIONNAIRE

 

(all information will be treated confidentially)

 

To: The Sands Regent,

 

This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of the
common stock, par value $.10 per share (the “Shares”) and the related issuance
of warrants (the “Warrants”), of The Sands Regent (the “Company”). The Shares
are being offered and sold (including those underlying the Warrants being
issued) by the Company without registration under the Securities Act of 1933, as
amended (the “Securities Act”), and the securities laws of certain states, in
reliance on the exemptions contained in Section 4 of the Securities Act and on
Regulation D promulgated thereunder and in reliance on similar exemptions under
applicable state laws. The Company must determine that a potential investor
meets certain suitability requirements before offering or selling Shares to such
investor. The purpose of this Questionnaire is to assure the Company that each
investor will meet the applicable suitability requirements. The information
supplied by you will be used in determining whether you meet such criteria, and
reliance upon the private offering exemption from registration is based in part
on the information herein supplied.

 

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire you will be authorizing the Company to
provide a completed copy of this Questionnaire to such parties as the Company
deems appropriate in order to ensure that the offer and sale of the Shares will
not result in a violation of the Securities Act or the securities laws of any
state and that you otherwise satisfy the suitability standards applicable to
purchasers of the Shares. All potential investors must answer all applicable
questions and complete, date and sign this Questionnaire. Please print or type
your responses and attach additional sheets of paper if necessary to complete
your answers to any item.

 

A. BACKGROUND INFORMATION

 

 

Name:  David R. Belding

--------------------------------------------------------------------------------

Business Address:  P.O. Box 19278

--------------------------------------------------------------------------------

     (Number and Street)      Jean    NV    89019

--------------------------------------------------------------------------------

(City)    (State)    (Zip Code)

Telephone Number: (702)    632-6742

--------------------------------------------------------------------------------

Residence Address:  

--------------------------------------------------------------------------------

     (Number and Street)      Las Vegas    NV    89113

--------------------------------------------------------------------------------

(City)    (State)    (Zip Code)

Telephone Number: (702)    528-8811

--------------------------------------------------------------------------------

If an individual:

Age:    58

--------------------------------------------------------------------------------

  

Citizenship:    U.S.

--------------------------------------------------------------------------------

  

Where registered to vote:  Las Vegas

--------------------------------------------------------------------------------

If a corporation, partnership, limited liability company, trust or other entity:

Type of entity:  N/A

--------------------------------------------------------------------------------

State of formation:  N/A

--------------------------------------------------------------------------------

       

Date of formation:  N/A

--------------------------------------------------------------------------------

Social Security or Taxpayer Identification No.  

--------------------------------------------------------------------------------

Send all correspondence to (check one):             Residence Address

       X     Business Address

 

1



--------------------------------------------------------------------------------

B. STATUS AS ACCREDITED INVESTOR

 

The undersigned is an “accredited investor” as such term is defined in
Regulation D under the Securities Act, because at the time of the sale of the
Shares the undersigned falls within one or more of the following categories
(Please initial one or more, as applicable):

 

             (1) a bank as defined in Section 3(a)(2) of the Securities Act, or
a savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity; a broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934; an insurance company as defined in Section 2(13) of the
Securities Act; an investment company registered under the Investment Company
Act of 1940 or a business development company as defined in Section 2(a)(48) of
that act; a Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958; a plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; an employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974 if the investment decision
is made by a plan fiduciary, as defined in Section 3(21) of such act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with the investment decisions made
solely by persons that are accredited investors;1

 

             (2) a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940;

 

             (3) an organization described in Section 501(c)(3) of the Internal
Revenue Code of 1986, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the Shares
offered, with total assets in excess of $5,000,000;

 

    X     (4) a natural person whose individual net worth, or joint net worth
with that person’s spouse, at the time of such person’s purchase of the Shares
exceeds $1,000,000;

 

    X     (5) a natural person who had an individual income in excess of
$200,000 in each of the two most recent years or joint income with that person’s
spouse in excess of $300,000 in each of those years and has a reasonable
expectation of reaching the same income level in the current year;

 

             (6) a trust, with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Shares offered, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii) of
Regulation D; and

 

             (7) an entity in which all of the equity owners are accredited
investors (as defined above).

--------------------------------------------------------------------------------

1 As used in this Questionnaire, the term “net worth” means the excess of total
assets over total liabilities. In computing net worth for the purpose of
subsection (4), the principal residence of the investor must be valued at cost,
including cost of improvements, or at recently appraised value by a professional
appraiser. In determining income, the investor should add to the investor’s
adjusted gross income any amounts attributable to tax exempt income received,
losses claimed as a limited partner in any limited partnership, deductions
claimed for depreciation, contributions to an IRA or KEOGH retirement plan,
alimony payments, and any amount by which income from long-term capital gains
has been reduced in arriving at adjusted gross income.

 

B-2



--------------------------------------------------------------------------------

C. REPRESENTATIONS

 

The undersigned hereby represents and warrants to the Company as follows:

 

1. Any purchase of the Shares would be solely for the account of the undersigned
and not for the account of any other person or with a view to any resale,
fractionalization, division, or distribution thereof.

 

2. The information contained herein is complete and accurate and may be relied
upon by the Company, and the undersigned will notify the Company immediately of
any material change in any of such information occurring prior to the closing,
if any, with respect to the purchase of Shares by the undersigned or any
co-purchaser.

 

3. There are no suits, pending litigation, or claims against the undersigned
that could materially affect the net worth of the undersigned as reported in
this Questionnaire.

 

4. The undersigned acknowledges that there may occasionally be times when the
Company, based on the advice of its counsel, determines that it must suspend the
use of the Prospectus forming a part of the Registration Statement (as such
terms are defined in the Stock Purchase Agreement to which this Questionnaire is
attached) until such time as an amendment to the Registration Statement has been
filed by the Company and declared effective by the Securities and Exchange
Commission or until the Company has amended or supplemented such Prospectus. The
undersigned is aware that, in such event, the Shares will not be subject to
ready liquidation, and that any Shares purchased by the undersigned would have
to be held during such suspension. The overall commitment of the undersigned to
investments which are not readily marketable is not excessive in view of the
undersigned’s net worth and financial circumstances, and any purchase of the
Shares will not cause such commitment to become excessive. The undersigned is
able to bear the economic risk of an investment in the Shares.

 

5. The undersigned has carefully considered the potential risks relating to the
Company and a purchase of the Shares and fully understands that the Shares are
speculative investments which involve a high degree of risk of loss of the
undersigned’s entire investment. Among others, the undersigned has carefully
considered each of the risks described in the Company’s Annual Report on Form
10-K for the year ended December 31, 2002.

 

6. The following is a list of all states and other jurisdictions in which blue
sky or similar clearance will be required in connection with the undersigned’s
purchase of the Shares:         Nevada        .

 

The undersigned agrees to notify the Company in writing of any additional states
or other jurisdictions in which blue sky or similar clearance will be required
in connection with the undersigned’s purchase of the Shares.

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire this 25th
day of March, 2004, and declares under oath that it is truthful and correct.

 

Print Name

By:

 

  /s/    DAVID R. BELDING

--------------------------------------------------------------------------------

Signature

Title:

 

  N/A

--------------------------------------------------------------------------------

   

(required for any purchaser that is a corporation,

partnership, trust or other entity)

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

 

The Sands Regent

CERTIFICATE OF SUBSEQUENT SALE

 

U.S. Stock Transfer Corporation

1745 Gardena Avenue

Glendale, California 91204-2991

Attention: Neil Rosso

 

  RE: Sale of Shares of Common Stock of The Sands Regent (the “Company”)
pursuant to the Company’s Prospectus dated March 25, 2004 (the “Prospectus”)

 

Dear Sir/Madam:

 

The undersigned hereby certifies, in connection with the sale of shares of
Common Stock of the Company included in the table of Selling Shareholders in the
Prospectus, that the undersigned has sold the Shares pursuant to the Prospectus
and in a manner described under the caption “Plan of Distribution” in the
Prospectus and that such sale complies with all applicable securities laws,
including, without limitation, the Prospectus delivery requirements of the
Securities Act of 1933, as amended.

 

Selling Stockholder (the beneficial owner):

 

--------------------------------------------------------------------------------

 

Record Holder (e.g., if held in name of nominee):

 

--------------------------------------------------------------------------------

 

Restricted Stock Certificate No.(s):

 

--------------------------------------------------------------------------------

 

Number of Shares Sold:

 

--------------------------------------------------------------------------------

 

Date of Sale:

 

--------------------------------------------------------------------------------

 

In the event that you receive a stock certificate(s) representing more shares of
Common Stock than have been sold by the undersigned, then you should return to
the undersigned a newly issued certificate for such excess shares in the name of
the Record Holder and BEARING A RESTRICTIVE LEGEND. Further, you should place a
stop transfer on your records with regard to such certificate.

 

Dated:

--------------------------------------------------------------------------------

         

Very truly yours,

           

By:

--------------------------------------------------------------------------------

           

Print Name:

--------------------------------------------------------------------------------

           

Title:

--------------------------------------------------------------------------------

 

1